COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00303-CV


In the Interest of H.S., a Minor Child      §   From the 231st District Court

                                            §   of Tarrant County (231-543098-13)

                                            §   July 28, 2016

                                            §   Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants (Grandparents) shall pay all of the costs

of this appeal for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Sue Walker______________
                                            Justice Sue Walker